United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                _____________

                                No. 96-2483EA
                                _____________

United States of America,           *
                                    *
           Appellee,                *
                                    *
      v.                            * On Appeal from the United
                                    * States District Court
                                    * for the Eastern District
Michael Bruce Armstead, also        * of Arkansas.
known as Michael B. Pfarr,          *
also known as Michael B. Pharr,     *
                                    *
           Appellant.               *
                               ___________

                   Submitted:     February 11, 1997

                       Filed:    April 23, 1997
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, HANSEN, Circuit Judge, and BATTEY,*
      Chief District Judge.
                                ___________


RICHARD S. ARNOLD, Chief Judge.


     A jury convicted Michael Armstead of conspiracy to possess with the
intent to distribute cocaine base, 21 U.S.C. § 846, and possession with
intent to distribute and aiding and abetting the distribution of cocaine
base, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1).




     *The Hon. Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota, sitting by
designation.
The District Court1 sentenced Armstead to 151 months in prison on each
count, to be served concurrently.         Before trial, Armstead moved to suppress
the principal evidence against him, approximately 650 grams of cocaine
base, on the ground that no probable cause to search the hotel room in
which       it   was   found   existed.   The    District   Court,   acting   on   the
                                             2
recommendation of a magistrate judge, denied the motion.              Armstead took
this appeal, challenging only the denial of the suppression motion.                 We
affirm.


        An agent with the Drug Enforcement Administration (DEA), who had been
tipped by a reservation agent for an airline, alerted the Little Rock
Police that Michael Armstead had paid cash the day before for a one-way
ticket on the overnight flight from Los Angeles to Little Rock, via Dallas.
Because the information the DEA provided fit its drug-courier profile, the
Little Rock Police dispatched two agents to the airport to greet Armstead
upon arrival and ask him questions.          One officer approached Armstead and
asked for identification or his airline ticket, which the officer looked
at to confirm that it was in Armstead’s name.               Armstead then told the
officer that he was “kind of” travelling alone, and shortly thereafter
stated that he was travelling alone.             A woman (who DEA had reported had
purchased a ticket and travelled with Armstead) indicated to the other
officer that she was travelling with Armstead.               Armstead refused the
officer’s request to search his bag and soon thereafter advised the woman
that she could likewise refuse.            Although he told the officers he was
visiting his family, Armstead departed by taxi, which the police learned
took him to a nearby motel.




        1
      The Hon. Susan Webber Wright, United States District Judge
for the Eastern District of Arkansas.
        2
      The Hon. Henry L. Jones, Jr., United States Magistrate Judge
for the Eastern District of Arkansas.

                                          -2-
        The police subsequently determined that no one with the name Michael
Armstead was registered as a guest of the motel, but later observed him
leave the motel.      An officer questioned Armstead again, who responded first
that he had not been in the motel and then that he had gone into an
unoccupied and unlocked room to take a nap.      Armstead consented to a search
of his bag and presented an identification card bearing the name Michael
Pharr (Pharr is now explained by Armstead to be his mother’s new surname
upon her remarriage).        Telephone records for the room which Armstead had
visited indicated that calls had been placed to the same telephone numbers
as those listed for verification on his travelling companion’s airline
ticket, despite Armstead’s earlier contention that he was travelling alone.


        An officer submitted an affidavit that included facts substantially
similar to those above in support of a warrant to search Armstead’s motel
room.       A state judge issued the warrant, and the subsequent search revealed
approximately 650 grams of cocaine base and several thousand dollars in
cash.       A search of Armstead revealed more currency, a key to the searched
room, and rubber bands that matched those used to wrap the currency found
in the room.


        Armstead contends on appeal that the District Court should have
granted his suppression motion because the warrant was issued without
probable cause.       We think Armstead’s inconsistent answers to the officers’
questions and his curious explanation for his presence in the motel, when
combined with the travel information,3




        3
      Armstead contends that the airline agent’s tip was made
anonymously and is therefore so unreliable as to preclude its use
toward obtaining a search warrant. See Alabama v. White, 496 U.S.
325, 332 (1990). We disagree. The exact identity of the airline’s
agent is unimportant: it is enough that she or he worked for the
airline, a fact that Armstead does not challenge, and would
therefore have accurate information.     Moreover, the information
provided did not predict criminal activity; rather, it recounted
only facts about Armstead’s ticket purchase.      Finally, a lower
degree of reliability does not foreclose the use of information,
but instead only makes necessary a greater amount of other reliable
information to establish probable cause. Id. at 330.

                                        -3-
support a finding of probable cause to search the room.                  A reasonable
issuing judge could determine that there was a fair probability that
evidence of a crime would be found in Armstead’s motel room, and that
probable cause to issue a warrant therefore existed.              E.g., United States
v. LaMorie, 100 F.3d 547, 552 (8th Cir. 1996).             Moreover, even if probable
cause    to   issue   the   warrant   did   not   exist,    the   searching   officers’
reasonable reliance on the judge’s neutral and detached determination that
probable cause existed counters any argument for exclusion of the seized
evidence.     See United States v. Leon, 468 U.S. 897, 914-17 (1984).               The
motion to suppress the evidence was correctly denied, and the convictions
therefore are


        Affirmed.


        A true copy.


              Attest:


                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-